Case 6:21-bk-00420-LVV_ Doc19 Filed 02/24/21 Page 1 of 16

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA

 

prspoocl

ORLANDO DIVISION
In Re: Case No. 21-00420-LVV
Evelyn Marie Sullins Chapter: 13
Debtor (s).
/
CHAPTER 13 PLAN

A. NOTICES.

Debtor' must check one box on each line to state whether or not the Plan includes each of the following
items. If an item is checked as “Not Included,” if both boxes are checked, or if neither box is checked,

the provision will be ineffective if set out later in the Plan.

 

 

 

 

 

 

 

A limit on the amount of a secured claim based on a valuation which may result | Included Not Included
in a partial payment or no payment at all to the secured creditor. See Sections o q
C.5(d) and (e). A separate motion will be filed. X

Avoidance of a judicial lien or nonpossessory, nonpurchase money security | Included Not Included
interest under 11 U.S.C. § 522(f). A separate motion will be filed. See Section | a a
C.5(e). x

Nonstandard provisions, set out in Section E. Included Not Included
o o
x

THIS AMENDED PLAN PROVIDES FOR PAYMENTS TO [NAME OF | Included Not Included
SECURED CREDITOR/LESSOR] TO BE INCLUDED IN PLAN PAYMENTS; | o a
THE AUTOMATIC STAY IS REINSTATED AS TO THIS CREDITOR. X

 

NOTICE TO DEBTOR: IF YOU ELECT TO MAKE DIRECT PAYMENTS TO A SECURED
CREDITOR UNDER SECTION C.5(i) OF THIS PLAN, TO SURRENDER THE SECURED
CREDITOR’S COLLATERAL UNDER SECTION C.5(j), TO NOT MAKE PAYMENTS TO THE
SECURED CREDITOR UNDER SECTION C.5(k), OR IF PAYMENTS TO A SECURED
CREDITOR ARE NOT SPECIFICALLY INCLUDED IN THE PLAN PAYMENTS, THE
AUTOMATIC STAY DOES NOT APPLY, AND THE CREDITOR MAY TAKE ACTION TO

FORECLOSE OR REPOSSESS THE COLLATERAL.

 

' All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two individuals.

Effective August 1, 2020.

 
Case 6:21-bk-00420-LVV Doc19 Filed 02/24/21 Page 2 of 16

SECURED CREDITORS INCLUDE THE HOLDERS OF MORTGAGE LOANS, CAR LOANS,
AND OTHER LOANS FOR WHICH THE SECURED CREDITOR HAS A SECURITY INTEREST
IN PERSONAL OR REAL PROPERTY COLLATERAL.

B. MONTHLY PLAN PAYMENTS. Plan payments (“Plan Payments”) include the Trustee’s fee of
10% and shall begin 30 days from petition filing/conversion date. Debtor shall make Plan Payments
to the Trustee for the period of ___60__ months. If the Trustee does not retain the full 10%, any
portion not retained will be disbursed to allowed claims receiving payments under the Plan and
may cause an increased distribution to the unsecured class of creditors.

$2535 from month 1 through 60
$ from month through .
$ from month through

C. PROPOSED DISTRIBUTIONS.

 

1. ADMINISTRATIVE ATTORNEY’S FEES.
Base Fee $_ 4500 Total Paid Prepetition $__2110 Balance Due $_2390
MMM Fee $__2500 Total Paid Prepetition$ _0 Balance Due $__2500

Estimated Monitoring Fee at$__50__ per Month.

Attorney’s Fees Payable Through Plan at $_ Per Spreadsheet__ Monthly (subject to

 

 

 

adjustment).

2. DOMESTIC SUPPORT OBLIGATIONS (as defined in 11 U.S.C. §101(14A)).
Acct. No. Creditor Total Claim Amount
NONE

 

 

 

 

 

 

 

3. PRIORITY CLAIMS (as defined in 11 U.S.C. § 507).

 

 

 

 

 

 

 

 

Last Four Digits of Acct. No. Creditor Total Claim Amount
NONE
4, TRUSTEE FEES. From each Plan Payment received from Debtor, the Trustee shall

receive a fee, the percentage of which is fixed periodically by the United States Trustee.

 
5,
Plan, other

Case 6:21-bk-00420-LVV Doc19 Filed 02/24/21 Page 3 of 16

SECURED CLAIMS. Pre-confirmation payments allocated to secured creditors under the
than amounts allocated to cure arrearages, shall be deemed adequate protection payments. The

Trustee shall disburse adequate protection payments to secured creditors prior to confirmation, as soon as

practicable,

if the Plan provides for payment to the secured creditor, the secured creditor has filed a proof

of claim, or Debtor or Trustee has filed a proof of claim for the secured creditor under 11 U.S.C. § 501(c),
and no objection to the claim is pending. If Debtor’s Plan Payments are timely paid, payments to secured
creditors under the Plan shall be deemed contractually paid on time.

(a) Claims Secured by Debtor’s Principal Residence that Debtor Intends to Retain -
Mortgage, HOA and Condominium Association Assessments, and Arrears, if any, Paid
Through the Plan Under 11 U.S.C. § 1322(b)(5). Debtor will cure prepetition arrearages and
maintain regular monthly postpetition payments on the following claims secured by Debtor’s
principal residence. Under 11 U.S.C. § 1328(a)(1), Debtor will not receive a discharge of
personal liability on these claims.

Postpetition mortgage payments must be included in the Plan Payments. Mortgage payments
are due on the first payment due date after the case is filed and continue monthly thereafter.
The amount of postpetition mortgage payments may be adjusted as provided for under the loan
documents. Postpetition ongoing homeowner’s association and condominium association
assessments may be included in the Plan or may be paid direct. If Debtor intends to pay
postpetition assessments through the Plan, list the Regular Monthly Payment. If Debtor intends
to pay postpetition assessments direct, state “Direct” in the Regular Monthly Payment column.

 

 

Last Four Creditor Collateral Regular Gap Payment | Arrears
Digits of Address Monthly

Acct. No. Payment

NONE

 

 

 

 

 

 

 

 

 

(b) Claims Secured by Other Real Property that Debtor Intends to Retain - Mortgage,
HOA and Condominium Association Assessments, and Arrears, if any, Paid Through the
Plan Under 11 U.S.C. § 1322(b)(5). Debtor will cure prepetition arrearages and maintain
regular monthly postpetition payments on the following claims secured by Debtor’s real
property. Under 11 U.S.C. § 1328(a)(1), Debtor will not receive a discharge of personal liability
on these claims.

Postpetition mortgage payments must be included in the Plan Payments. Mortgage payments
are due on the first payment due date after the case is filed and continue monthly thereafter.
The amount of postpetition mortgage payments may be adjusted as provided for under the loan
documents. Postpetition ongoing homeowner’s association and condominium association
assessments may be included in the Plan or may be paid direct. If Debtor intends to pay
postpetition assessments through the Plan, list the Regular Monthly Payment. If Debtor intends
to pay postpetition assessments direct, state “Direct” in the Regular Monthly Payment column.

 

 

Last Four

Creditor Collateral Regular Gap Payment | Arrears

 

 

 

 

 

 

 
Case 6:21-bk-00420-LVV Doc19 Filed 02/24/21 Page 4 of 16

 

 

Digits of Address Monthly
Acct. No. Payment
NONE

 

 

 

 

 

 

 

 

 

(c) Claims Secured by Real Property - Debtor Seeks Mortgage Modification Mediation
(MMM). No later than 90 days from the petition date or the date the case converts to Chapter
13, Debtor shall file a motion seeking MMM. Information and forms related to MMM are
available in the Court’s procedure manual on the Court’s website, www.flmb.uscourts.gov.
Pending the resolution of the MMM, the Plan Payments shall include the following adequate
protection payments to the Trustee: (1) for homestead property, the lesser of 31% of gross monthly
income of Debtor and non-filing spouse, if any (after deducting homeowner’s association fees), or
the normal monthly contractual mortgage payment; or (2) for non-homestead, income-producing
property, 75% of the gross rental income generated from the property. If Debtor obtains a
modification of the mortgage, the modified payments shall be included in the Plan Payments.
Debtor will not receive a discharge of personal liability on these claims.

 

Last Four Digits | Creditor Collateral Address Adequate Protection
of Acct. No. Payment

 

1421

Rushmore Loan Mgmt Serv | 1370 Portmoor Way, | $2,009.14 (reg pymt)
Winter Garden, FL

34787

 

 

 

 

 

 

 

 

 

(d) Claims Secured by Real Property or Personal Property to Which 11 U.S.C. § 506
Valuation APPLIES (Strip Down). Under 11 U.S.C. § 1322(b)(2), this provision does not apply
to a claim secured solely by Debtor’s principal residence. A separate motion to determine
secured status or to value the collateral must be filed. Payment on the secured portion of the
claim, estimated below, is included in the Plan Payments. Unless otherwise stated in Section E, the
Plan Payments do not include payments for escrowed property taxes or insurance.

 

Last Four Creditor Collateral Claim Value Payment Interest
Digits of Description/ | Amount Through Rate
Acct. No. Address Plan

 

NONE

 

 

 

 

 

 

 

 

 

(e) Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C. § 506. Debtor
must file a separate motion under 11 U.S.C. § 522 to avoid a judicial lien or a nonpossessory,
nonpurchase money security interest because it impairs an exemption or under 11 U.S.C. § 506 to
determine secured status and to strip a lien.

 

Last Four Digits of Acct. No. Creditor Collateral Description /

 

 

Address

 

 

 

 

 
Case 6:21-bk-00420-LVV Doc19 Filed 02/24/21 Page 5 of 16

 

NONE

 

 

 

 

 

 

(f) Payments on Claims Secured by Real Property and/or Personal Property to Which 11
U.S.C. § 506 Valuation DOES NOT APPLY Under the Final Paragraph in 11 U.S.C.
§ 1325(a). The claims listed below were either: (1) incurred within 910 days before the petition
date and secured by a purchase money security interest in a motor vehicle acquired for Debtor’s
personal use; or (2) incurred within one year of the petition date and secured by a purchase money
security interest in any other thing of value. These claims will be paid in full under the Plan with
interest at the rate stated below.

 

 

Last Four Creditor Collateral Claim Payment Interest Rate
Digits of Description/ | Amount Through Plan

Acct. No. Address

NONE

 

 

 

 

 

 

 

 

 

(g) Claims Secured by Real or Personal Property to be Paid with Interest Through the Plan
Under 11 U.S.C. § 1322(b)(2). The following secured claims will be paid in full under the Plan
with interest at the rate stated below.

 

 

Last Four Creditor Collateral Claim Payment Interest Rate
Digits of Description/ | Amount Through Plan

Acct. No. Address

NONE

 

 

 

 

 

 

 

 

 

(h) Claims Secured by Personal Property — Maintaining Regular Payments and Curing
Arrearages, if any, Under 11 U.S.C. § 1322(b)(5). Under 11 U.S.C. § 1328(a)(1), unless the
principal amount of the claim is paid in full through the Plan, Debtor will not receive a discharge
of personal liability on these claims.

 

 

Last Four Digits | Creditor Collateral Regular Arrearage
of Acct. No. Description Contractual

Payment
NONE

 

 

 

 

 

 

 

 
Case 6:21-bk-00420-LVV Doc19 Filed 02/24/21 Page 6 of 16

(i) Secured Claims Paid Directly by Debtor. The following secured claims are being made via
automatic debit/draft from Debtor’s depository account and will continue to be paid directly to the
creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic stay under 11
U.S.C. §§ 362(a) and 1301(a) is terminated in rem as to Debtor and in rem and in personam as to
any codebtor as to these creditors and lessors upon the filing of this Plan. Nothing herein is intended
to terminate or abrogate Debtor’s state law contract rights. Because these secured claims are not
provided for under the Plan, under 11 U.S.C § 1328(a), Debtor will not receive a discharge of
personal liability on these claims.

 

 

Last Four Digits of Acct. No. Creditor Property/Collateral
9101 Stonybrook HOA 1370 Portmoor Way, Winter
Garden, FL 34787

 

 

 

 

 

 

(j) Surrender of Collateral/Property that Secures a Claim. Debtor will surrender the following
collateral/property. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is terminated in rem
as to Debtor and in rem and in personam as to any codebtor as to these creditors upon the filing of

 

 

this Plan.
Last Four Digits of Acct. No. Creditor Collateral
Description/Address
NONE

 

 

 

 

 

 

(k) Secured Claims that Debtor Does Not Intend to Pay. Debtor does not intend to make
payments to the following secured creditors. The automatic stay under 11 U.S.C. §§ 362(a) and
1301(a) is terminated in rem as to Debtor and in rem and in personam as to any codebtor with
respect to these creditors upon the filing of this Plan. Debtor’s state law contract rights and defenses
are neither terminated nor abrogated. Because these secured claims are not provided for under the
Plan, under 11 U.S.C § 1328(a), Debtor will not receive a discharge of personal liability on these

 

 

 

 

 

 

 

 

 

claims.
Last Four Digits of Acct. No. Creditor Collateral
Description/Address
NONE
6. LEASES/EXECUTORY CONTRACTS. As and for adequate protection, the Trustee

 

shall disburse payments to creditors under leases or executory contracts prior to confirmation of the Plan,
as soon as practicable, if the Plan provides for payment to creditor/lessor, the creditor/lessor has filed a
proof of claim, or Debtor or Trustee has filed a proof of claim for the secured creditor/lessor under 11

6

 
Case 6:21-bk-00420-LVV Doc19 Filed 02/24/21 Page 7 of 16

U.S.C. § 501(c), and no objection to the claim is pending. If Plan Payments are timely paid, payments to
creditors/lessors under the Plan shall be deemed contractually paid on time.

(a) Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid and
Arrearages Cured Through the Plan Under 11 U.S.C. § 1325(b)(5). Debtor assumes the
following leases/executory contracts and proposes the prompt cure of any prepetition arrearage as
follows. Under 11 U.S.C. § 1328(a)(1), if the claim of the lessor/creditor is not paid in full through
the Plan, Debtor will not receive a discharge of personal liability on these claims.

 

 

Last Four Digits | Creditor/Lessor Description of Regular Arrearage and

of Acct. No. Leased Property | Contractual Proposed Cure
Payment

NONE

 

 

 

 

 

 

 

 

(b) Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid
Directly by Debtor. Debtor assumes the following lease/executory contract claims that are paid
via automatic debit/draft from Debtor’s depository account and are to continue to be paid directly
to the creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic stay
under 11 U.S.C. §§ 362(a) and 1301(a) is terminated in rem as to Debtor and in rem and in
personam as to any codebtor as to these creditors and lessors upon the filing of this Plan. Nothing
herein is intended to terminate or abrogate Debtor’s state law contract rights. Because these
leases/executory contracts are not provided for under the Plan, under 11 U.S.C § 1328(a), Debtor
will not receive a discharge of personal liability on these claims.

 

Last Four Digits of Acct, No. Creditor/Lessor Property/Collateral

 

NONE

 

 

 

 

 

 

(c) Rejection of Leases/Executory Contracts and Surrender of Real or Personal Leased
Property. Debtor rejects the following leases/executory contracts and will surrender the following
leased real or personal property. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is
terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these creditors
and lessors upon the filing of this Plan.

 

Last Four Digits of Acct. No. Creditor/Lessor Property/Collateral to be

Surrendered

 

NONE

 

 

 

 

 

 
Case 6:21-bk-00420-LVV Doc19 Filed 02/24/21 Page 8 of 16

7. GENERAL UNSECURED CREDITORS, General unsecured creditors with allowed
claims shall receive a pro rata share of the balance of any funds remaining after payments to the above-
referenced creditors or shall otherwise be paid under a subsequent Order Confirming Plan. The estimated
dividend to unsecured creditors shall be no less than $ _Pro Rata

D. GENERAL PLAN PROVISIONS:

1. Secured creditors, whether or not provided for under the Plan, shall retain the liens securing
such claims.

2. Payments made to any creditor shall be based upon the amount set forth in the creditor’s
proof of claim or other amount as allowed by order of the Court.

3, If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b), property of
the estate shall not vest in Debtor until the earlier of Debtor’s discharge or dismissal of this
case, unless the Court orders otherwise. Property of the estate

(a) shall not vest in Debtor until the earlier of Debtor’s discharge or dismissal of
this case, unless the Court orders otherwise, or

(b) shall vest in Debtor upon confirmation of the Plan.

4, The amounts listed for claims in this Plan are based upon Debtor’s best estimate and belief
and/or the proofs of claim as filed and allowed. Unless otherwise ordered by the Court, the
Trustee shall only pay creditors with filed and allowed proofs of claim. An allowed proof
of claim will control, unless the Court orders otherwise.

5. Debtor may attach a summary or spreadsheet to provide an estimate of anticipated
distributions. The actual distributions may vary. If the summary or spreadsheet conflicts
with this Plan, the provisions of the Plan control prior to confirmation, after which time the
Order Confirming Plan shall control.

6. Debtor shall timely file all tax returns and make all tax payments and deposits when due.
(However, if Debtor is not required to file tax returns, Debtor shall provide the Trustee
with a statement to that effect.) For each tax return that becomes due after the case is filed,
Debtor shall provide a complete copy of the tax return, including business returns if Debtor
owns a business, together with all related W-2s and Form 1099s, to the Trustee within 14
days of filing the return. Unless otherwise ordered, consented to by the Trustee, or ordered
by the Court, Debtor shall turn over to the Trustee all tax refunds in addition to the Plan
Payments. Debtor shall not instruct the Internal Revenue Service or other taxing agency to
apply a refund to the following year’s tax liability. Debtor shall not spend any tax refund
without first having obtained the Trustee’s consent or Court approval.

 

 
Case 6:21-bk-00420-LVV Doc19 Filed 02/24/21 Page 9 of 16

NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruptcy Procedure
3015(c). Note: Any nonstandard provisions of this Plan other than those set out in this Section are
deemed void and are stricken.

 

 

 
Case 6:21-bk-00420-LVV Doc19 Filed 02/24/21 Page 10 of 16

CERTIFICATION

By filing this document, the Attorney for Debtor, or Debtor, if not represented by an attorney,
certifies that the wording and order of the provisions in this Chapter 13 Plan are identical to those
contained in the Model Plan adopted by this Court, and that this Plan contains no additional or
deleted wording or nonstandard provisions other than any nonstandard provisions included in

Section E.

 

SIGNATURE(S):
Debtor(s)
Kale M. \ 20 Date a/BY Lozi

Date

 

Attorney for Debtor(s)

Way? Gl pate 2 |23/Rez|

10

 
Case 6:21-bk-00420-LVV Doc19 Filed 02/24/21 Page 11 of 16

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
In Re: Case No. 21-00420-LVV
Evelyn Marie Sullins Chapter: 13

Debtor (s).
/

 

CERTIFICATE OF SERVICE FOR CHAPTER 13 PLAN

COMES NOW, the undersigned counsel hereby certifies that copies of the Chapter 13 Plan
have been furnished by regular U.S. Mail or electronically via ECF to Laurie K Weatherford, PO
Box 3450, Winter Park, FL 32790; United States Trustee, George C Young Federal Building, 400
West Washington Street, Suite 1100, Orlando, FL 32801, Evelyn Sullins, 1370 Portmoor Way,

Winter Garden, Fl 34787, and to all parties on the attached creditor matrix, this 23" of Feb , 2021.

By: /s/ Wayne B. Spivak

Wayne B. Spivak, Esq.

Florida Bar No. 38191

Justin Clark & Associates, PLLC
Attorney for Debtor

500 Winderley Place, Unit 100
Maitland, FL 32751

Tel: 321-282-1055

Fax: 321-282-1051

Email: wspivak@youhavepower.com

11
Case 6:21-bk-00420-LVV Doc19 Filed 02/24/21 Page 12 of 16

 

 

 

 

      
 
 
  

     

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DUE DATE | 21-00420 LVV Sullins # 350 i
30th 2/28/2021; | | | 10.0%| | | | MONITORING Rushmoore Stonybrook HOA
|| sUnsecured) | | DebtorPmt|/ TeeFee| | ATTY, | | FEE) MMM Reg Pymt Arrs
60 ee 60 ee. 4,890.00. oe ee
2/28/2021| 1 $100.86 $2,535.00 $253.50 $2,099.14; 1 DIRECT
3/28/2021) 2 $100.86 $2,535.00 $253.50 $2,099.14
4/28/2021| 3) $100.86 $2,535.00; $253.50 $2,099.14
5/28/2021| 4 $100.86 | _ $2,535.00! $253.50 $2,099.14
6/28/2021| § $100.86 $2,535.00 $253.50 S\at $2,099.14
| __—- 7/28/2021) ~& $50.86 $2,535.00 $253.50 $81.50 $50.00 $2,099.14
8/28/2021; 7 $50.86 | $2,535.00 $253.50 $81.50 $50.00 $2,099.14
9/28/2021) 8 $50.86 $2,535.00 $253.50 $81.50 $50.00 $2,099.14
| 10/28/2021 9| _—*$50.86 ~$2,535.00| $253.50 $81.50 $50.00 $2,099.14
11/28/2021| 10 $50.86 | $2,535.00; $253.50 $81.50 $50.00 $2,099.14 |
12/28/2021| 11 $50.86 $2,535.00 $253.50 $81.50 $50.00 $2,099.14
1/28/2022| 12 $50.86 $2,535.00 $253.50 $81.50 $50.00 $2,099.14
2/28/2022) 13 $50.86 $2,535.00 $253.50 $81.50 $50.00 $2,099.14
3/28/2022| 14 $50.86 $2,535.00 $253.50 $81.50 $50.00 $2,099.14 |
4/28/2022| 15 $50.86 $2,535.00| $253.50 $81.50 $50.00 $2,099.14
5/28/2022| 16 $50.86 | $2,535.00 $253.50 $81.50 $50.00 $2,099.14 |
6/28/2022) 17 $50.86 $2,535.00 $253.50 $81.50 $50.00 $2,099.14
7/28/2022) 18 $50.86 ~_ $2,535.00| $253.50 $81.50 |___ $50.00 $2,099.14
8/28/2022| 19 $50.86 $2,535.00 $253.50 $81.50 $50.00 $2,099.14
9/28/2022! 20 $50.86 $2,535.00 $253.50 $81.50 $50.00 $2,099.14
10/28/2022| 21 $50.86 $2,535.00 $253.50 $81.50 $50.00 $2,099.14
11/28/2022| 22 $50.86 $2,535.00 $253.50 $81.50 $50.00 $2,099.14
12/28/2022) 23 $50.86 $2,535.00 $253.50 $81.50 $50.00 $2,099.14
1/28/2023) 24 $50.86 $2,535.00 $253.50 $81.50 $50.00 $2,099.14
2/28/2023| 25, «$50.86 | $2,535.00/ $253.50 $81.50 $50.00 $2,099.14
3/28/2023 26 $50.86 $2,535.00 $253.50 $81.50 $50.00 $2,099.14
4/28/2023) 27 $50.86 $2,535.00 $253.50 $81.50 $50.00 $2,099.14 7
5/28/2023| 28) $50.86 | __- $2,535.00 $253.50 $81.50 $50.00 $2,099.14 _
6/28/2023 29, $50.86 $2,535.00 $253.50 $81.50 $50.00 $2,099.14 |
7/28/2023 | 30 $50.86 ___ $2,535.00 $253.50 $81.50 $50.00; $2,099.14 —
8/28/2023 31 $50.86 $2,535.00 $253.50 $81.50 $50.00 $2,099.14
| 9/28/2023 32) $50.86 $2,535.00 $253.50 $81.50 $50.00 $2,099.14
10/28/2023) 33 $50.86 $2,535.00 $253.50 $81.50 $50.00 $2,099.14
11/28/2023 | 34 $50.86 $2,535.00 $253.50 $81.50 $50.00 $2,099.14
| 12/28/2023) 35) $50.86 $2,535.00/ $253.50 $81.50 $50.00 $2,099.14
1/28/2024 36, —=——«$50.86 $2,535.00| $253.50 $81.50 $50.00 $2,099.14
2/28/2024 37 $50.86 “| $2,535.00) $253.50 $81.50 $50.00 $2,099.14
3/28/2024 38) —=—«$50.86 $2,535.00, $253.50 ~ $81.50 $50.00) _| $2,099.14 7
4/28/2024 39/ ‘$50.86 $2,535,00| $253.50 $81.50 $50.00 $2,099.14
~__ 5/28/2024) 40 $50.86 $2,535.00| $253.50 $81.50 $50.00; $2,099.14 |
6/28/2024) 44 __ $50.86 $2,535.00 $253.50 $81.50 __ $50.00 $2,099.14 -
7/28/2024, 42) ——*$50.86 $2,535.00| $253.50 $81.50 $50.00 $2,099.14
8/28/2024 | 43 $50.86 $2,535.00 $253.50 $81.50 $50.00) | $2,099.14 _
9/28/2024, 44 $50.86 $2,535.00 $253.50 $81.50 $50.00 $2,099.14
10/28/2024| 45 $50.86 $2,535.00 $253.50 $81.50 $50.00 $2,099.14
11/28/2024| 46 $50.86 $2,535.00 $253.50 $81.50 $50.00 $2,099.14 _
12/28/2024| 47, «$50.86 |_| $2,535.00| $253.50 $81.50 $50.00 $2,099.14 -
1/28/2025) 48 | $50.86 |_| $2,535.00| $253.50 $81.50, | $50.00 $2,099.14 =
2/28/2025) 49 $50.86 | $2,535.00 $253.50 $81.50 $50.00 $2,099.14
3/28/2025 50, ——«$50.86. $2,535.00| $253.50 $81.50 $50.00 $2,099.14 ~
4/28/2025| 51 $50.86 $2,535.00) $253.50 $81.50 $50.00 $2,099.14
5/28/2025; 52 $50.86 $2,535.00 $253.50 $81.50 $50.00 $2,099.14 |
6/28/2025) 53 $50.86 ___ $2,535.00 $253.50 $81.50 $50.00 $2,099.14
7/28/2025| 54 $50.86 $2,535.00 $253.50 $81.50 $50.00 $2,099.14
8/28/2025) 55 $50.86 $2,535.00 $253.50 $81.50 $50.00 $2,099.14 |
9/28/2025| 56| $50.86 $2,535.00 $253.50 $81.50 $50.00) $2,099.14 ~
/ 10/28/2025! 57) $50.86 $2,535.00| $253.50 $81.50 | ___ $50.00) $2,099.14
11/28/2025 58 «$50.86 $2,535.00 $253.50 $81.50 $50.00 $2,099.14 7
~_ 12/28/2025| 59 $50.86 $2,535.00, $253.50 $81.50 $50.00 $2,099.14
1/28/2026) 60 $50.86 | 60/at $2,535.00 $253.50 | 60/at | $81.50| 55/\at $50.00) 60 /at $2,099.14) 59 at
LIQ 2195 $3,301.60 $152,100.00) $15,210.00 $4,890.00 $2,750.00) $125,948.40) $25,901.30
Le __ $37,609.41 ATTY i a
9% |
| _ $5,376.00

 

 

 

 

 

 

 

 

 

 

 

 
Case 6:21-bk-00420-LVV Doc19_ Filed 02/24/21

bel Matrix for local noticing
3A-6

se 6:21-bk-00420-LW

ddle District of Florida
lando

d Feb 24 11:24:11 EST 2021

e Cash
059 W Colonial Drive
oee, FL 34761-2976

eriCredit/GM Financial
Box 181145
lington, TX 76096-1145

nk Of America
4-102-03-14

Box 26012

eensboro, NC 27420-6012

nk of America

tn: Bankruptcy NC4-105-02-77
Box 26012

eensboro, NC 27420-6012

rrington Mortgage Services
tn: Bankruptcy

Box 3730

aheim, CA 92803-3730

tiFinancial
Box 6217
oux Falls, SD 57117-6217

nvergent

0 SW 39th St

Box 9004

nton, WA 98057-9004

edence Resouce Mgmt, LLC
BOX 2390
uthgate, MI 48195-4390

rst Federal Credit & Collections
700 Chagrin Blvd

ite 205

eveland, OH 44122-5662

Americredit Financial Services, Inc. Dba GM
P.O Box 183853
Arlington, TX 76096-3853

(p) AMERICREDIT FINANCIAL SERVICS DBA GM FINAN
PO BOX 183853
ARLINGTON TX 76096-3853

Amex
Correspondence/Bankruptcy
Po Box 981540

El Paso, TX 79998-1540

Bank Of America
Ne4-105-03-14

Po Box 26012

Greensboro, NC 27420-6012

Capital One

Attn: General Correspondence/Bankruptcy
Po Box 30285

Salt Lake City, UT 84130-0285

(p) JPMORGAN CHASE BANK NA
BANKRUPTCY MAIL INTAKE TEAM
700 KANSAS LANE FLOOR 01
MONROE LA 71203-4774

Citifinancia

Attn: Bankruptcy

605 Munn Dr

Fort Mill, SC 29715-8421

Convergent Outsourcing
PO BOX 9004
Renton, WA 98057-9004

(p) TMX FINANCE LLC FORMERLY TITLEMAX
15 BULL STREET

SUITE 200

SAVANNAH GA 31401-2686

First Premier Bank
3820 N Louise Ave
Sioux Falls, SD 57107-0145

Page 13 of 16

Evelyn Marie Sullins
1370 Portmoor Way
Winter Garden, FL 34787-4625

AmeriCredit/GM Financial
Attn: Bankruptcy

Po Box 183853

Arlington, TX 76096-3853

Amex
P.o. Box 981537
El Paso, TX 79998-1537

Bank of America
4909 Savarese Circle
Tampa, FL 33634-2413

Carrington Mortgage Services
15 Enterprise St
Aliso Viejo, CA 92656-2653

Citifinancial

Attn: Bankruptcy

605 Munn Road

Fort Mill, SC 29715-8421

Comenity Bank/Victoria Secret
Attn: Bankruptcy

Po Box 182125

Columbus, OH 43218-2125

Credence
17000 Dallas Parkway
Ste 204
Dallas, TX 75248-1940

FMS
PO BOX 707600
Tulsa, OK 74170-7600

First Premier Bank
601 S Minnesota Ave
Sioux Falls, SD 57104-4868
Case 6:21-bk-00420-LVV Doc19_ Filed 02/24/21

rst Premier Bank
tn: Bankruptcy
Box 5524
oux Falls, SD 57117-5524

orida Department of Revenue
nkruptcy Unit

st Office Box 6668
llahassee FL 32314-6668

fferson Capital Sys, LLC
BOX 772813
icago, IL 60677-0113

rcedes-Benz Financial Services
tn: Bankruptcy

Box 685

anoke, TX 76262-0685

e Click Cash
946 Highway 12, Suite 3
obrara, NE 68760-7085

antation Billing Center
Box 459077
rt Lauderdale, FL 33345-9077

antum3 Group LLC as agent for
MA Trust LLC

Box 788

rkland, WA 98083-0788

ydah Law Firm

72 West S.R. 426
ite 3024

iedo, FL 32765-8389

ntrust Bank

tn: Bankruptcy

Box 85092 Mc Va-Wmrk-7952
chmond, VA 23285-5092

nchrony Bank/Care Credit
tn: Bankruptcy

Box 965060

lando, FL 32896-5060

First Premier Bank
Po Box 5524
Sioux Falls, SD 57117-5524

(p)GOLD KEY CREDIT INC
PO BOX 15670
BROOKSVILLE FL 34604-0122

(p} JEFFERSON CAPITAL SYSTEMS LLC
PO BOX 7999
SAINT CLOUD MN 56302-7999

Mercedes-Benz Financial Services
P.o. Box 961
Roanoke, TX 76262-0961

Orange County Tax Collector
PO Box 545100
Orlando FL 32854-5100

(p}PORTFOLIO RECOVERY ASSOCIATES LLC
PO BOX 41067
NORFOLK VA 23541-1067

Rushmore Loan Mgmt Srvc
Attn: Bankruptcy

Po Box 55004

Irvine, CA 92619-5004

Stonybrook West Master HOA
Firstservice Residential FL
PO BOX 028100

Miami, FL 33102-8100

Synch Bank/American Eagle
Attn: Bankruptcy

Po Box 965060

Orlando, FL 32896-5060

Synchrony Bank/Care Credit
C/o Po Box 965036
Orlando, FL 32896-0001

Page 14 of 16

Fl Emerg Phys Kang & Assoc
PO BOX 740022
Cincinnati, OH 45274-0022

Internal Revenue Service
Post Office Box 7346
Philadelphia PA 19101-7346

Mercedes-Benz Financial
Po Box 685
Roanole, TX 76262-0685

Midland Credit Mgmt, Inc.
2365 Northside Drive
San Diego, CA 92108-2709

Plain Green Loans

93 Mack Road, Suite 600
Po Box 270

Box Elder, MT 59521-0270

Professional Adjmnt Co
14410 Metropolis Ave
Ft Myers, FL 33912-4341

Rushmore Loan Mgmt Srvc
Pob 52708
Irvine, CA 92619-2708

Sunrise Credit Service
260 Airport Plaza
Farmingdale, NY 11735-4021

Synchrony Bank/Care Credit
Attn: Bankruptcy Dept

Po Box 965064

Orlando, FL 32896-5064

Synchrony/American Eagle
Attn: Bankruptcy

Po Box 965060

Orlando, FL 32896-5060

 
Case 6:21-bk-00420-LVV Doc19_ Filed 02/24/21

nehrony/American Eagle
” Box 965005
lando, FL 32896-5005

urie K Weatherford +
st Office Box 3450
nter Park, FL 32790-3450

ri V. Vaughan +
lando
FL

The Women’s Center of Orl
10000 W. Colonial Drive
$395

Ocoee, FL 34761-3433

United States Trustee - ORL7/13 7+
Office of the United States Trustee
George C Young Federal Building

400 West Washington Street, Suite 1100
Orlando, FL 32801-2210

Christopher Bertels +

Law Offices of John L. Di Masi, P.A.
801 North Orange Avenue, Suite 500
Orlando, FL 32801-5202

Page 15 of 16

Westgate Resorts
2801 Old Winter Garden Rd
Ocoee, FL 34761-2965

Wayne B Spivak +

Attorneys Justin Clark & Associates PLLC
500 Winderley Place, Unit 100

Maitland, FL 32751-7406

Note: Entries with a ‘+’ at the end of the
name have an email address on file in CMEC

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(£) and Fed.R.Bank.P. 2002 (g) (4).

eriCredit Financial Services, Inc.
a GM Financial

0 Box 183853

lington, TX 76096

)Chase Card Services
tn: Correspondence Dept
Box 15298

Imington, DE 19850

)Equity Auto Loans LLC
tn: Bankruptcy

19 Augusta Road
vannah, GA 31408

rtfolio Recovery
Box 41067
rfolk, VA 23541

(d)Americredit Financial Services, Inc.
Dba GM Financial

P.O Box 183853

Arlington, TX 76096

(d)Chase Card Services
Po Box 15369
Wilmington, DE 19850

Gold Key Credit

Attn: Bankruptcy

Po Box 15670
Brooksville, FL 34604

Chase Card Services
Attn: Bankruptcy

Po Box 15298
Wilmington, DE 19850

Equity Auto Loans LLC
4192 Lawrenceville Hwy
Tucker, GA 30084

Jefferson Capital Systems
16 McLeland Road
Saint Cloud, MN 56303

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

)Stoneybrook West Master Association, Inc.

72 Lake Gloria Blvd.
lando

(u)Equity Auto Loans LLC

(d)FMS Inc
PO Box 707600
Tulsa, OK 74170-7600
Case 6:21-bk-00420-LVV Doc19 Filed 02/24/21 Page 16 of 16

G of Label Matrix

ilable recipients 68
passed recipients 3
tal 7
